Citation Nr: 1040275	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-01 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from July 1977 to September 
1988. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In April 2009 additional relevant medical records were received 
at the RO.  Unfortunately, a Supplemental Statement of the Case 
(SSOC) addressing this evidence was not thereafter prepared, and 
the Veteran did not submit a waiver of RO review of this 
evidence.  Hence, further development is necessary.  38 C.F.R. § 
20.1304 (2010).

The Board further notes that in a December 1999 VA treatment 
report the appellant reported receiving Social Security 
disability benefits since 1996.  A review of the claims files, 
however, reveals that no effort has been untaken to secure those 
records.  Thus, further development is also required for this 
reason.  Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

With respect to the merits of the claim the Veteran is seeking 
entitlement to service connection for PTSD.  She alleges that on 
or about May 18, 1978, she was sexually assaulted by two men in 
the navy, while stationed in Naples, Italy.  She has described 
being raped by two men when she visited a villa belonging to one 
of the assailants.  She reports never reporting or telling anyone 
in-service about the rape because she blocked the memories.

Establishing entitlement to service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with the 
applicable regulatory criteria, which is: a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2010); Cohen v. 
Brown, 10 Vet. App. 128 (1997). Section 4.125(a) of 38 C.F.R. 
incorporates the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM -IV) as the governing criteria for 
diagnosing PTSD.

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f).

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The 
veteran's testimony alone cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination of 
the veteran cannot be used to establish the occurrence of a 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

Effective July 13, 2010, the provisions of 38 C.F.R. § 
3.304(f)(3) provide that if a stressor claimed by a veteran is 
related to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39852, 41092 (July 13 and 15, 2010).  The Board finds, 
however, that this new regulation does not apply in this case 
because the appellant's claimed stressor is not related to a fear 
of hostile military or terrorist activity.  Id.

In this case, the service treatment records associated with the 
claims file are negative for a diagnosis of or treatment for 
posttraumatic stress disorder or in- service sexual assault.  The 
Veteran has submitted numerous post service treatment records 
that state she has a diagnosis for PTSD; however, some of the 
records refer to childhood trauma and others to the claimed 
military trauma.  There is no evidence, however, independently 
verifying the in-service assault. 

While the statement of the case provides the appellant notice 
consistent with Patton v. West, 12 Vet. App. 272 (1999) (VA has 
established special evidentiary development procedures pertaining 
to claims based on a personal assault), again, in this case the 
appellant has not provided any evidence that would independently 
verify her claimed in-service stressor.  Therefore, on remand the 
appellant is encouraged to submit evidence, other than her own 
statements, that would independently corroborate the claimed in-
service sexual assault.

Therefore, this case is REMANDED for the following action:

1.  The RO must contact the Social Security 
Administration and request copies of all 
medical records used in determining the 
Veteran's entitlement to disability benefits.  
If the RO cannot locate such records, the RO 
must specifically document what attempts were 
made to locate them, and explain in writing 
why further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the claimant of the 
specific records that it is unable to obtain; 
(b) explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claims. The claimant must then be given an 
opportunity to respond.

2.  The RO must then review all of the 
evidence of record, to include the evidence 
received in April 2009, as well as any Social 
Security records, and determine whether an 
independently verifiable in-service stressor 
supporting a diagnosis of posttraumatic 
stress disorder is shown.  If and only if an 
independently verified in-service stressor is 
shown, then and only then should the RO 
schedule the appellant for a VA psychiatric 
examination.  The claims folders, to include 
the Social Security records and any newly 
submitted medical records, if any, are to be 
provided to any examiner for review.  The 
examiner must specifically note which 
independently verified stressor, if any, is 
causing the Veteran's symptoms.  After a full 
examination and thorough review of the 
record, the examiner must opine whether the 
veteran meets the criteria for PTSD contained 
in DSM-IV.  If so, the examiner must then 
opine whether it is at least as likely as not 
that PTSD is related to the any verified in-
service stressor.  If PTSD is diagnosed the 
examiner must carefully differentiate any 
symptoms of posttraumatic stress disorder 
that are related to service from the 
appellant's self reported history of being 
sexually abused/assaulted on numerous 
occasions as a child.  A complete rationale 
explaining the reasons for any opinion 
offered must be provided.  

If the examiner is unable to provide an 
opinion, that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examiner must 
specifically explain why the cause of any 
diagnosed PTSD or acquired psychiatric 
disorder is unknowable.

The VA physician must append a copy of his or 
her curriculum vitae to the medical opinion 
report.

3.  The Veteran is hereby notified that it is 
her responsibility to report for any ordered 
VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655.  

4.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If it is deficient in any manner, 
the RO must implement corrective procedures 
at once.

5. Thereafter, the RO should readjudicate the 
claim.  If the benefit sought is not granted, 
the Veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
file before the file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


